DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered. 3.  Applicant's arguments and amendments to the claims presented in the reply of 11 January 2021 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  In particular, the previous rejection of claims 3, 6, and 7 under 35 U.S.C. 101 has been obviated by the amendment of the claims to recite that the mutant C-RAF polypeptide is operably linked to a heterologous GST polypeptide sequence or a heterologous signal polypeptide sequence. The specification (para [0049] states that “A "heterologous" sequence refers to a sequence that is foreign or exogenous to the remaining sequence. A heterologous gene refers to a gene that is not found in nature adjacent to the sequences with which it is now placed.”
Claim Status
4. 	Claims 1-3, 6-15 and 21-26 are pending.

Claims 1-3, 6, 7 and 21-26 read on the elected invention and have been examined herein. It is noted that claim 6 encompasses non-elected RAF inhibitors (i.e., the inhibitors other than PLX4032). Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
New Claim Rejections - 35 USC § 112(a) – Written Description
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 22-23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application This is a Written Description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor' s contribution to the field of art as described in the patent specification.'” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). 
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize'  the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 

Herein, the claims are drawn to expression vectors that comprise a heterologous signal nucleic acid sequence and polypeptides that comprise a heterologous signal polypeptide sequence. In particular, the heterologous signal nucleic acid or polypeptide sequence increases the expression of MEK1 protein (claims 23 and 26).
The specification (para [0057]) states:
“the fusion protein is a C-RAF polypeptide containing a heterologous signal sequence at its N-terminus. In certain host cells (e.g., mammalian host cells), expression and/or secretion of a MEK1 protein can be increased through use of a heterologous signal sequence.”

However, the specification does not exemplify any heterologous signal sequences and particularly signal sequences that increase the expression of a MEK1 protein. While certain types of signal sequences are known in the prior art which can be used to increase the secretion of a recombinant protein from a cell / translocate a recombinant protein from the cytoplasm for extracellular release, particular heterologous signal sequences for the secretion or translocation of a c-RAF polypeptides are not disclosed in the specification. Nor is the identity of particular heterologous signal sequences which increase MEK1 expression. 
Thus, the specification has not defined in terms of its complete structure or any other relevant identifying characteristics a representative number of heterologous signal sequences that may be operably linked to a c-RAF nucleic acid sequence or 
The naming of an nucleic acid or polypeptide in terms of its functional attributes is not sufficient to describe that nucleic acid or polypeptide. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a genus of nucleic acid and polypeptide molecules. See e.g. Amgen Inc. v. Chuzai Pharmaceutical Co. Ltd., 18 U.S.P.Q.2d 1016, 1027 (CAFC 1991); and Fiers v. Revel, 25 U.S.P.Q.2d 1601, 1604-05 (CAFC 1993). In Amgen v. Chuzai, the Court of Appeals for the Federal Circuit stated that "it is not sufficient to define (a DNA) solely by its principal biological property, e.g. encoding of human erythropoietin." Id. at 1021. Rather, what is necessary is that (the applicant) provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Id. at 1027. In these statements, the court has expressly stated that a DNA molecule must be described by means of description other than by naming the encoded protein to satisfy the 35 USC 112 first paragraph written description requirement. 
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of signal nucleic acids and polypeptides and the functional attribute of increasing MEK1 expression. There is substantial variability in the structure of signal polypeptides that may be operably linked to c-RAF nucleic and polypeptide sequences. No common structure has been disclosed in the specification to identify heterologous nucleic acids and polypeptides which meet the criteria that they 
Also noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of heterologous signal nucleic acid or polypeptide sequences within the broadly claimed genus. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of heterologous signal nucleic acid and polypeptide sequences which may be operably linked to C-RAF nucleic acids and polypeptides, particularly to increase the expression of MEK1 which are not described in the specification. 
New / Modified Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 7, 21 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gelb (PGPUB 2010/0009361; cited in the IDS) in view of White et al (Cell. 1995. 80: 533-541; cited in the IDS) and further in view of Calvert et al (Analytical Biochemistry. 2005. 343: 283-292).
Gelb teaches expression vectors encoding mutant C-RAF polypeptides and isolated mutant C-RAF polypeptides, wherein the isolated mutant C-RAF polypeptides have a S257L or S259F amino acid substitution. Gelb teaches using the expression vectors, host cells and mutant C-RAF polypeptides disclosed therein to study the biological effects of the amino acid substitution on the activity of the C-RAF polypeptides (e.g., para [0041-0043], [0131-0136], [0143-0147] and Example 2). Gelb also teaches using the expression vectors, host cells and mutant C-RAF polypeptides 
Gelb does not teach expression vectors encoding mutant C-RAF polypeptides, or isolated mutant CRAF polypeptides, having a S257P amino acid substitution.
However, White teaches human C-RAF/Raf1 nucleic acids encoding for a S257P amino acid substitution (see, e.g., p.537 col 2, and p. 539, col. 2 to p. 540, col. 1). White teaches that the C-RAF S257P mutation did not diminish interaction with wild-type Ha-Ras or Ha-RAS (G12V) or restore interaction with Ha-Ras (G15A) or Ha-Ras (T35A), which are mutations in Ha-Ras previously found to disrupt the interaction between Raf1 and Ha-Ras (p. 537, col. 2). It is further disclosed that the S257P mutation “may disrupt binding between the CR2 region and Raf1 and a third protein X that is conserved between S. cerevisiae and mammals” (p. 539, col. 1).
In view of the teachings of White, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the expression vectors, host cells and isolated mutant C-RAF polypeptides of Gelb so as to have included a S257P mutation therein, in place of the S257L mutation, so that the resulting expression vectors, host cells and isolated mutant C-RAF polypeptides could be further studied for their biological properties and the effect of the S257P mutation and to screen for candidate drugs that alter the activity of S257P mutant C-RAF polypeptides.
Such a modification of the expression vectors, host cells and mutant C-RAF polypeptides of Gelb would have necessarily resulted in expression vectors comprising nucleic acids encoding for mutant C-RAF polypeptides having a 257S>P mutation, host cells comprising said expression vector and mutant C-RAF polypeptides having a 
Regarding the recitation that the C-RAF nucleic acids and polypeptides are operably linked to a heterologous GST nucleic acid, Gelb (para [0202] teaches nucleic acid vector constructs that express GST-RAF-RBD fusion proteins in E. coli cells induced by isopropyl-1-thio-beta-D-galactopyranoside (IPTG). White teaches the separation of the GST-RAF-RBD fusion proteins from bacterial lysates using glutathione agarose beads (para [0202]).
Additionally, Calvert teaches that glutathione-S-transferase (GST) polypeptide effectively binds to glutathione beads and that recombinant fusion polypeptides comprising GST can then be effectively separated and isolated by the binding of recombinant polypeptides comprising GST to glutathione beads (p. 283). Calvert teaches expression vectors in which heterologous nucleic acid sequences encoding GST are operably linked to nucleic acids encoding RAF-1 (p. 284).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a heterologous GST nucleic acid sequence operably linked to the nucleic acid encoding C-RAF having the S257P mutation in the expression vectors, and to have expressed the resulting expression Claims 1-3, 6, 7, 22-23, 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gelb (PGPUB 2010/0009361; cited in the IDS) in view of White et al (Cell. 1995. 80: 533-541; cited in the IDS) and further in view Leevers et al (Nature. 1994. 369: 411-414).
The teachings of Gelb and White are presented above. The combined references do not teach expression vectors comprising a signal nucleic acid sequence operably linked to nucleic acid sequences encoding for the 257S>P C-RAF polypeptide, or mutant C-RAF polypeptides comprising a heterologous signal polypeptide sequence operably linked to a C-RAF polypeptide comprising the 257S>P mutation.
However, Leevers teaches that the C-RAF polypeptide is normally cytosolic, but in cells expressing active Ras, C-RAF is translocated to the plasma membrane (p. 411, col. 1). Leevers teaches generating expression vectors encoding for a K-Ras(4B) membrane localization signal operably linked to nucleic acids encoding for C-RAF which encode for fusion proteins comprising the heterologous K-Ras(4B) signal sequence operably linked to the carboxy terminus of C-RAF (p. 411, col. 1 and p. 412, col. 1; and Figure 2). Leevers further studied the effect of mutations in K-Ras on the translocation of C-RAF to the plasma membrane and the effect of growth factors on C-RAF activation (p. 412-413). It is reported that C-Raf targeted to the plasma membrane by a Ras-membrane-localization signal is constitutively active (p. 414).

Regarding claims 23 and 26, in the absence of evidence to the contrary, the heterologous K-ras translocation signal present in the resulting expression vectors and C-RAF fusion polypeptides is considered to have the property of increasing expression of a MEK1 protein. Note that the claims do not define the heterologous signal sequence and do not recite any structural properties of the heterologous signal sequence that distinguishes this sequence over the K-ras nucleotide and polypeptide signal sequences disclosed by Leevers. Thereby, it is considered to be a property of a signal sequence per se that when it is operably linked to C-RAF and leads to the translocation of C-RAF from the cytosol to the plasma membrane that this also leads to an increase in MEK1 expression. 
Response to remarks regarding the prior rejections under 35 U.S.C 102 and 103:
The response argues that White et al does not teach nucleic acids operably linked to a heterologous GST nucleic acid sequence or a heterologous signal nucleic acid sequence, as required by amended claim 1. It is further argued that Gelb et al does not teach nucleic acids operably linked to a heterologous GST nucleic acid sequence or 
However, as discussed in detail in the above rejections, Gelb does in fact teach expression vectors comprising GST nucleic acids operably linked to nucleic acids encoding mutated C-RAF polypeptides, and mutant C-RAF polypeptides operably linked to a heterologous GST polypeptide sequence. Further, Calvert has been cited to clarify that GST polypeptides may be operably linked to C-RAF polypeptides to facilitate the separation and isolation of the recombinant polypeptides from cell lysates. Regarding heterologous signal nucleic acid and polypeptide sequences, Leevers has now been cited to address these limitations in the amended claims, as discussed in detail above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLA J MYERS/Primary Examiner, Art Unit 1634